


116 HR 577 IH: Prohibiting Perks and Privileges Act
U.S. House of Representatives
2019-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 577
IN THE HOUSE OF REPRESENTATIVES

January 15, 2019
Mr. Schneider introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on Oversight and Reform, Rules, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To provide that a former Member of Congress receiving compensation as a lobbyist shall be ineligible to receive certain Federal retirement benefits or to use certain congressional benefits and services, to require each Member of Congress to post on the Member’s official public website a hyperlink to the most recent annual financial disclosure report filed by the Member under the Ethics in Government Act of 1978, to prohibit the use of appropriated funds to pay for the costs of travel by the spouse of a Member of Congress who accompanies the Member on official travel, to restrict the use of travel promotional awards by Members of Congress who receive such awards in connection with official air travel, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Prohibiting Perks and Privileges Act.  2.Ineligibility of former Members receiving compensation as lobbyists for certain benefits and services (a)Forfeiture of benefits (1)In generalNotwithstanding any other provision of law, a former Member of Congress may not be paid any covered benefit if such former Member is— 
(A)a registered lobbyist; or  (B)receives compensation as a direct result of lobbying activities. 
(2)Covered benefitsFor purposes of this subsection, the term covered benefits, as used with respect to a former Member of Congress, means any payment or other benefit which is payable, by virtue of service performed by such former Member, under any of the following: (A)The Civil Service Retirement System, including the Thrift Savings Plan. 
(B)The Federal Employees Retirement System, including the Thrift Savings Plan.  (C)The Federal Employees Health Benefits Program, including enhanced dental benefits and enhanced vision benefits under chapters 89A and 89B, respectively, of title 5, United States Code. 
(3)Rules of constructionNothing in this subsection shall be considered to prevent the payment of— (A)any lump-sum credit, as defined by section 8331(8) or 8401(19) of title 5, United States Code, to which a former Member of Congress subject to paragraph (1) is entitled; 
(B)any contributions in the account of a former Member of Congress subject to paragraph (1) in the Thrift Savings Fund which, as of the date on which paragraph (1) applies to a former Member, are nonforfeitable; or  (C)any annuity payments with respect to an annuity of a former Member of Congress subject to paragraph (1) to a former spouse or survivor who is entitled to such payments. 
(4)RegulationsAny regulations necessary to carry out this subsection may be prescribed by— (A)except as provided in subparagraph (B), the Director of the Office of Personnel Management; and 
(B)to the extent that this subsection relates to the Thrift Savings Plan, by the Executive Director (as defined by section 8401(13) of title 5, United States Code).  (b)Prohibition on access to certain congressional benefits and services (1)In generalNotwithstanding any other provision of law, a former Member of Congress may not use any of the congressional benefits and services described in paragraph (2) (except to the extent such benefits and services are made available to members of the public) at any time during which such former Member is— 
(A)a registered lobbyist; or  (B)receives compensation as a direct result of lobbying activities. 
(2)Benefits and services describedThe congressional benefits and services described in this paragraph are as follows: (A)Access to the Hall of the House or the Hall of the Senate. 
(B)Access to athletic facilities and other facilities available for the use of Members of Congress.  (C)Access to the Members’ Dining Room located in the House of Representatives wing of the United States Capitol or the Senators’ Dining Room located in the Senate wing of the United States Capitol. 
(D)Access to material from the House document room or the Senate document room.  (E)Use of the collections in the House Legislative Resource Center or the Senate Library without borrowing privileges. 
(c)DefinitionsFor purposes of this subsection— (1)the terms agency, client, covered executive branch official, covered legislative branch official, lobbyist, lobbying activities, and lobbying contact, have the meaning given such terms in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602); 
(2)the term former Member of Congress means any Member of Congress who becomes a former Member of Congress after the date of enactment of this Act;  (3)the term Member of Congress has the meaning given such term in section 2106 of title 5, United States Code; and 
(4)the term registered lobbyist means a lobbyist registered or required to register, or on whose behalf a registration is filed or required to be filed, under section 4 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603).  3.Posting links to financial disclosure reports of Members of Congress on Member websites (a)Requirement To post links to reportsUpon filing the report required under section 101(d) of the Ethics in Government Act of 1978 (5 U.S.C. App. 101(d)), each Member of Congress shall, in consultation with the Clerk of the House of Representatives (in the case of a Representative in, or Delegate or Resident Commissioner to, the Congress) or the Secretary of the Senate (in the case of a Senator), post a hyperlink to the report on the official public website of the office of the Member. 
(b)Effective dateThis section shall apply with respect to reports filed on or after the expiration of the 60-day period which begins on or after the date of the enactment of this Act.  4.Prohibiting use of appropriated funds for travel of spouses accompanying Members of Congress on official travel (a)ProhibitionNo appropriated funds, including official funds of the House of Representatives, official funds of the Senate, or funds available under any Federal law, rule, or regulation, may be used to pay for the costs of travel by the spouse of a Member of Congress in accompanying the Member on official travel. 
(b)CertificationIf the spouse of a Member of Congress accompanies the Member on official travel, the head of the office whose funds are to be used to pay for the costs of such travel shall certify prior to the travel that no additional costs will be incurred by the Government as the result of the spouse accompanying the Member on such travel.  (c)Rule of constructionNothing in this section may be construed to prohibit the spouse of a Member of Congress who accompanies the Member on official travel from paying for the costs of the spouse’s travel. 
(d)Official travel definedIn this section, the term official travel means any travel for which the costs (including the costs of transportation, lodging, meals, and related expenses) may be covered by appropriated funds, including official funds of the House of Representatives, official funds of the Senate, or funds available under any Federal law, rule, or regulation.  (e)Effective dateThis section shall apply with respect to travel undertaken on or after the date of the enactment of this Act. 
5.Restricting use by Members of Congress of travel promotional awards received in connection with official air travel 
(a)Restrictions on use by Members of the House of RepresentativesClause 5 of rule XXV of the Rules of the House of Representatives is amended by adding at the end the following new paragraph:  (j) (1)Except as provided in subparagraph (2), if a Member, Delegate, or Resident Commissioner receives a travel promotional award in connection with any official air travel undertaken by the Member, Delegate, or Resident Commissioner, the Member, Delegate, or Resident Commissioner may use the award only in connection with other official air travel undertaken by such Member, Delegate, or Resident Commissioner. 
(2)Notwithstanding subparagraph (1), a Member, Delegate, or Resident Commissioner may donate a travel promotional award described in such subparagraph to an organization described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code.  (3)In this paragraph— 
(A)the term official air travel means travel by commercial aircraft for which the costs are paid with Federal funds, including the Members’ Representational Allowance; and  (B)the term travel promotional award includes free travel, travel discounts, upgrade certificates, coupons, frequent flyer miles, access to carrier club facilities, and other similar travel promotional items, as determined in accordance with regulations of the Committee on House Administration.. 
(b)Restrictions on use by SenatorsRule XXXV of the Standing Rules of the Senate is amended— (1)by redesignating paragraphs 5 and 6 as paragraphs 6 and 7; and 
(2)by inserting after paragraph 4 the following new paragraph:  5. (a)Except as provided in subparagraph (b), if a Member receives a travel promotional award in connection with any official air travel undertaken by the Member, the Member may use the award only in connection with other official air travel undertaken by such Member. 
(b)Notwithstanding subparagraph (a), a Member may donate a travel promotional award described in such subparagraph to an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code.  (c)In this subparagraph— 
(A)the term official air travel means travel by commercial aircraft for which the costs are paid with Federal funds, including the Senators’ Official Personnel and Office Expense Account; and  (B)the term travel promotional award includes free travel, travel discounts, upgrade certificates, coupons, frequent flyer miles, access to carrier club facilities, and other similar travel promotional items, as determined in accordance with regulations of the Committee on Rules and Administration.. 
(c)Sense of Congress regarding transferability of travel promotional awardsIt is the sense of Congress that commercial airlines should permit individuals who receive travel promotional awards, including frequent flyer miles, in connection with travel on the airlines to transfer such awards to nonprofit organizations under section 501(c)(3) of the Internal Revenue Code of 1986.  (d)Exercise of rulemaking authorityThis section is enacted by Congress— 
(1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, and it supersedes other rules only to the extent that it is inconsistent with such rules; and  (2)with full recognition of the constitutional right of either House to change the rules (so far as relating to that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House. 
6.Member of Congress definedExcept as otherwise provided, in this Act the term Member of Congress means a Senator or Representative in, or Delegate or Resident Commissioner to, the Congress.   